 


 HR 3218 ENR: To designate a portion of Interstate Route 395 located in Baltimore, Maryland, as 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 3218 
 
AN ACT 
To designate a portion of Interstate Route 395 located in Baltimore, Maryland, as Cal Ripken Way. 
 
 
1.Designation The portion of Interstate Route 395 located in Baltimore, Maryland, beginning at the junction of Interstate Routes 395 and 95 and ending at Conway Street shall be known and designated as Cal Ripken Way. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the portion of Interstate Route 395 referred to in section 1 shall be deemed to be a reference to the Cal Ripken Way. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
